Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                            In The

               Fourteenth Court of Appeals

                      NO. 14-21-00654-CV


        UNION PACIFIC RAILROAD COMPANY, Appellant

                              V.

 JUAN ADAME, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
   ESTATE OF AMELIA ADAME (DECEASED); TONY ALVARADO;
 CAROLINE ANDREWS, INDIVIDUALLY AND AS REPRESENTATIVE
OF JEROME JOHNSON, SR. (DECEASED); VANESSA BARCUS; DEBRA
 BARNES; DEBRA BARNES; VERNA BATTLES, INDIVIDUALLY AND
   AS REPRESENTATIVE OF THE ESTATE OF WALTER PARKER
  (DECEASED); KELLY BLACKSHEAR; FRANKIE BOSTON; ELLIS
   BROUSSARD; SHIRLEY BROUSSARD, INDIVIDUALLY AND AS
  REPRESENTATIVE OF THE ESTATE OF ELLIS BROUSSARD, SR.
    (DECEASED); EARNESTINE BROWN, INDIVIDUALLY AND AS
     REPRESENTATIVE OF THE ESTATE OF BENJAMIN BROWN
    (DECEASED); LINDA BROWN; DONALD BRYANT; WENDELL
  BUTLER, INDIVIDUALLY AND AS REPRESENTATIVE OF HELEN
   BUTLER (DECEASED); ALFONSO CANTU; FRANCISCO CASAS;
JOANNA CASEY, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF MITCHELLE LOVE (DECEASED); TONNA COLE; KATHY
  COMB; LAWANDA COMBS; DIANA COOK; ARTHUR CORMIER;
DANNY CORNELIUS JR, INDIVIDUALLY AND AS REPRESENTATIVE
 OF THE ESTATE OF SHARRON CORNELIUS (DECEASED); VELMA
  CRISWELL, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
   ESTATE OF LAMAR LARKIN (DECEASED); FRED CROWDER;
GLORIA CRUZ; LEE DAVIS; REGINALD DAVIS, INDIVIDUALLY AND
     AS REPRESENATIVE OF THE ESTATE OF BARBARA DAVIS
       (DECEASED); KISHA DOUGLAS, INDIVIDUALLY AND AS
   REPRESENTATIVE OF THE ESTATES OF MURPHY DOUGLAS
  (DECEASED) AND MARGIE DOUGLAS (DECEASED); MATTHEW
EVANS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
  OF JOSEPH EVANS (DECEASED); MICHELLE FISCHER; ROBERT
 FLORENCE JR., INDIVIDUALLY AND AS REPRESETATIVE OF THE
     ESTATE OF JOTHLE FLORENCE AND ROBERT FLORENCE
    (DECEASED); MARY FORD; TURKISHA FULLER; TORRENCE
     TYRONE GAVIN; T-ETTA GAYLES, INDIVIDUALLY AND AS
       REPRESETATIVE OF THE ESTATE OF EVELYN GAYLES
  (DECEASED); ELLIOTT ANTHONY GOOSBY; EVELYN GORDON,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
     FRANK JAMES BRYAN, SR. (DECEASED); ARCHIE JEROME
HAMPTON; W.D. HATTER; WHITNEY HATTER, INDIVIDUALLY AND
  AS REPRESENTATIVE OF THE ESTATE OF VERONICA DAWSON
      (DECEASED); SAMUEL HEARNE, INDIVIDUALLY AND AS
     REPRESENTATIVE OF THE ESTATE OF ROBERTA HEARNE
(DECEASED) AND SAM HEARNE (DECEASED); JEANETTE HELAIRE;
LEWIS HENDERSON; CHARLOTTE HENSON, INDIVIDUALLY AND AS
      REPRESENTATIVE OF THE ESTATE OF HELEN HENSON
     (DECEASED); MAXINE HILL PACE, INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF BERNICE HILL (DECEASED);
COY HOOEY; JOYCE HUDSON; ROBERT HUNT, INDIVIDUALLY AND
      AS REPRESENTATIVE OF THE ESTATE OF WANDA HUNT
     (DECEASED); FLORENCE JACKSON; MADELYN JACKSON;
 REGINALD JOHNSON; ANTHONY JOHNSON; CARL JONES; LUCY
    JOSEPH, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
  ESTATE OF FELTON JOSEPH (DECEASED); MR. JOSEPH LEWIS;
 JULITA LEWIS; CHARLES LONDON; DOROTHY MANUEL; MICKY
   MARTIN, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
ESTATE OF GEORGE DAVIS (DECEASED); CARL MARTIN; PATRICK
   MARTIN, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
   ESTATE OF MARY TOMPKINS (DECEASED); JOHNNY MINOR;
CHARLES MOSLEY; ANGELA MYERS; SANDRA NORMAN; GLORIA
   PALMER; JOEL PARKER; TASHIE PEAVY; DONALD PITMANN,
  INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE OF
  BERNARD PITTMAN (DECEASED); DON POWELL; JACQUELINE
REECE, INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
OF MARGARET ROYAL (DECEASED); MELODY RICHARDSON; GINA
   SCALES; ERIC SMITH; DAVID STRUGGS; AND ELLA TRAHAN,
                          Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-50465


                          MEMORANDUM OPINION

      This is a statutory interloutory appeal from an order signed November 1,
2021. See Tex. Civ. Prac. & Rem. Code Ann. §§ 27.003, 51.015(12). On August
23, 2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.